Citation Nr: 0838228	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  03-33 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's lumbosacral sprain for the period 
prior to September 25, 2006, to include entitlement to a 
disability evaluation in excess of 20 percent for the 
veteran's lumbosacral sprain for the period on and after 
September 25, 2006.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right knee chondromalacia with subluxation, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability evaluation for the 
veteran's left knee chondromalacia with subluxation, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from January 1978 to November 
1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center (RO) 
which denied increased disability evaluations for the 
veteran's lumbosacral sprain, right knee chondromalacia with 
subluxation, and left knee chondromalacia with subluxation.  
In March 2004, the veteran was afforded a hearing before an 
Acting Veterans Law Judge sitting at the RO.  In March 2006, 
the Board remanded the veteran's claims to the RO for 
additional action.  

In October 2007, the RO increased the evaluation for the 
veteran's lumbosacral sprain from 10 to 20 percent and 
effectuated the award as of September 25, 2006.  In February 
2008, the veteran was informed that: the Acting Veterans Law 
Judge who had conducted her March 2004 hearing was no longer 
employed by the Board; she therefore had the right to an 
additional hearing before a different Veterans Law Judge; and 
the Board would assume that she did not want an additional 
hearing if she did not respond within 30 days of the notice.  
The record contains no response from the veteran.  



FINDINGS OF FACT

1.  Prior to September 25, 2006, the veteran's lumbosacral 
sprain was objectively shown to be manifested by no more than 
chronic lumbosacral spine pain; a range of motion of forward 
flexion to 70 degrees, extension to 14 degrees, right lateral 
flexion to 25 degrees, and left lateral flexion to 22 degrees 
with complaints of pressure in the lumbosacral spine area; 
tenderness to palpation of the lumbosacral spine area; and a 
possible L5 incomplete pars defect.  

2.  On and after September 25, 2006, the veteran's 
lumbosacral sprain has been shown to be objectively 
manifested by no more than an active thoracolumbar range of 
motion of flexion to 45 degrees with pain, extension to 30 
degrees with pain, right lateral flexion to 28 degrees, left 
lateral flexion to 30 degrees, and lateral rotation to 30 
degrees, bilaterally; a positive bilateral Goldthwait's sign; 
and a possible L5 incomplete pars defect.  

3.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 in effect prior to September 26, 2003, are more 
favorable to the veteran's claim than the amended version of 
38 C.F.R. § 4.71a.  

4.  The veteran's right knee disability has been objectively 
shown to be manifested by no more than a range of motion of 0 
to 140 degrees with pain after 135 degrees; joint tenderness; 
crepitus; joint space narrowing; and neither instability or 
recurrent subluxation.  

5.  The veteran's left knee disability has been objectively 
shown to be manifested by no more than a range of motion of 0 
to 140 degrees with pain after 134 degrees; joint tenderness; 
crepitus; joint space narrowing; and neither instability or 
recurrent subluxation.  




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for the 
veteran's lumbosacral sprain for the period prior to 
September 25, 2006, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292 (2003); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326(a), 4.7, 4.10, 4.40, 4.45 (2007 as 
amended).  

2.  The criteria for a 40 percent evaluation for the 
veteran's lumbosacral sprain for the period on and after 
September 25, 2006, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45 (2007 as 
amended).  

3.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right knee chondromalacia with subluxation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326(a), 4.71a, Diagnostic Code 5257 (2007 as 
amended).  

4.  The criteria for a separate 10 percent evaluation for the 
veteran's right knee chondromalacia with subluxation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326(a), 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003, 5260, 5261 (2007 as amended).  

5.  The criteria for an evaluation in excess of 10 percent 
for the veteran's left knee chondromalacia with subluxation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326(a), 4.71a, Diagnostic Code 5257 (2007 as 
amended).  

6.  The criteria for a separate 10 percent evaluation for the 
veteran's left knee chondromalacia with subluxation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 
5260, 5261 (2007 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in March 2002, August 2003, March 2006 
and July 2006 which informed her of the evidence generally 
needed to support a claim of entitlement to an increased 
evaluation and the assignment of an effective date for an 
award of an increased evaluation; what actions she needed to 
undertake; and how the VA would assist her in developing her 
claims.  The March 2002 VCAA notice was issued to the veteran 
prior to the March 2003 rating decision from which the 
instant appeal arises.  

The Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which addressed 38 U.S.C.A. 
§ 5103(a) compliant notice in increased evaluation claims.  
In Vazquez, the Court held that, in an increased-compensation 
claim, section 5103(a) compliant notice must meet the 
following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life;

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life;

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error. VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In reviewing the veteran's claims, the Board observes that 
the notice letters complied with elements (1), (3), and (4).  
As to element (2), while notification of the specific rating 
criteria was provided in the statement of the case (SOC) and 
supplemental statement of the cases (SSOC) and not a specific 
preadjudicative notice letter, no useful purpose would be 
served in remanding this matter for yet more development.  
The Board finds that the notice given would lead a reasonable 
person to know that the evidence needed to show that her 
disability had worsened and what impact that had on her 
employment and daily life.  Indeed, the veteran presented 
testimony at the hearing on appeal which addressed these 
specific factors.  For this reason, the Board finds that any 
failure to provide her with adequate notice is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
Such a remand would result in unnecessarily imposing 
additional burdens on the VA and no additional benefit 
flowing to the veteran.  The Court has directed that such 
remands are to be avoided.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Social Security 
Administration (SSA) documentation has been requested and 
incorporated into the record.  The veteran was afforded 
multiple VA examinations for compensation purposes.  The 
examination reports are of record.  The veteran was afforded 
a hearing before an Acting Veterans Law Judge.  The hearing 
transcript is of record.  The veteran was notified in writing 
of her right to an additional hearing before a Veterans Law 
Judge given the presiding Acting Veterans Law Judge's 
departure of from the Board.  The veteran did not respond to 
the Board's notice.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as amended).  

Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588).   

II.  Lumbosacral Sprain

A.  Historical Review

A September 1985 naval medical evaluation board report 
indicates that the veteran was diagnosed with mechanical low 
back pain secondary to her bilateral chondromalacia patellae.  
The report of a March 1986 VA examination for compensation 
purposes states that the veteran exhibited limitation of 
motion of the lumbar spine due to pain.  In May 1986, the VA 
established service connection for lumbosacral sprain and 
assigned a 10 percent evaluation for that disability.  In 
October 2007, the RO increased the evaluation for the 
veteran's lumbosacral sprain from 10 to 20 percent and 
effectuated the award as of September 25, 2006.  

B.  Increased Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  On and before 
September 25, 2003, the rating schedule directed that slight 
limitation of motion of the lumbar segment of the spine 
warranted a 10 percent evaluation.  A 20 percent evaluation 
required moderate limitation of motion.  A 40 percent 
disability evaluation required severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code Diagnostic Code 5292 
(2007).  

A 10 percent evaluation was warranted for lumbosacral strain 
where there was characteristic pain on motion.  A 20 percent 
evaluation required muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation required severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation was 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2007).  

On September 26, 2003, the Secretary of the VA amended the 
portions of the Schedule for Rating Disabilities applicable 
to lumbosacral strain, lumbar spine limitation of motion, and 
other spinal and back disorders.  Under the amended rating 
schedule, lumbosacral strain and lumbar limitation of motion 
are to be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine.  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 10 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires either 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2007).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are zero to 30 degrees. 
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(2007).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned. 38 C.F.R. § 4.7 (2007).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000.  

The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2003) to be more favorable to 
the veteran as they require less specific symptoms and are 
more general than the amended version of 38 C.F.R. § 4.71a.  
Therefore, the Board will review the veteran's entitlement to 
an increased evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2003).  VAOPGPREC 3-2000.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  

1.  Period Prior to September 25, 2006

A March 2003 VA physical evaluation notes that the veteran 
complained of back pain.  The treating physician noted that 
the veteran exhibited back tenderness and lumbar spine 
limitation of motion.  

At an April 2003 VA examination for compensation purposes, 
the veteran complained of chronic radiating back pain which 
was exacerbated by activity and inclement weather.  On 
examination of the lumbosacral spine, the veteran exhibited a 
range of motion of forward flexion to 70 degrees, extension 
to 14 degrees, lateral flexion to the right to 25 degrees, 
lateral flexion to the left to 22 degrees with complaints of 
pressure in the lumbosacral spine area; and tenderness to 
palpation of the lumbosacral spine area.  The veteran was 
diagnosed with "slight narrowing of the fifth lumbar through 
first sacral interspace with incomplete pars defect at the 
fifth lumbar."  

A March 2004 VA treatment record states that the veteran 
complained of radiating back pain and left leg numbness.  

At the March 2004 hearing before an Acting Veterans Law Judge 
sitting at the RO, the veteran testified that her chronic 
lumbosacral disability was manifested by significant low back 
pain, muscle spasm, and degenerative disc disease.  She 
stated that her back pain which was exacerbated by prolonged 
sitting and interfered with her vocational and daily 
activities.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  Prior to September 25, 2006, the veteran's 
lumbosacral sprain was objectively shown to be manifested by 
no more than chronic lumbosacral spine pain; an active range 
of motion of forward flexion to 70 degrees, extension to 14 
degrees, right lateral flexion to 25 degrees, and left 
lateral flexion to 22 degrees with complaints of pressure in 
the lumbosacral spine area; tenderness to palpation of the 
lumbosacral spine area; and a possible L5 incomplete pars 
defect.  While the veteran repeatedly complained of radiating 
low back pain, the clinical documentation of record makes no 
reference to degenerative disc disease or other lumbosacral 
spine neurological disability.  Such examination findings are 
consistent with moderate lumbar spine limitation of motion 
and merit assignment of at least a 20 percent evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5292(2003).  

In the absence of objective evidence of either severe lumbar 
spine limitation of motion or severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, loss of lateral motion 
with osteoarthritic changes, abnormal mobility on forced 
motion, and narrowing or irregularity of the joint space, the 
Board concludes that a 20 percent evaluation and no higher is 
warranted for the veteran's lumbosacral sprain.  38 C.F.R. 
§ 4.71a, Diagnostic Code Diagnostic Code 5292 (2003).  

The Board reiterates that the current version of 38 C.F.R. 
§ 4.71a is not for application in the instant appeal as its 
diagnostic criteria are less favorable to the veteran as they 
require more specific symptoms; are less general; and would 
result in a lower evaluation than the prior version of 38 
C.F.R. § 4.71a.  

Further, the veteran's lumbosacral spine symptomatology fell 
squarely within the relevant diagnostic criteria, the Board 
finds that referral for an evaluation on an extra-schedular 
basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2007).  

2.  Period on and after September 25, 2006

At a September 25, 2006, VA examination for compensation 
purposes, the veteran complained of progressive radiating 
lumbar spine pain and associated physical impairment.  On 
examination of the lumbosacral spine, the veteran exhibited a 
thoracolumbar range of motion of forward flexion to 45 
degrees actively and to 50 degrees passively with pain, 
extension to 30 degrees actively and passively with pain, 
right lateral flexion to 28 degrees actively and to 30 
degrees passively, left lateral flexion to 30 degrees 
actively and passively, and lateral rotation to 30 degrees 
actively and passively, bilaterally; positive Lasegue's and 
bilateral Goldthwaite's signs; paraspinal muscle tenderness; 
and no muscle spasm.  Contemporaneous magnetic resonance 
imaging studies of the lumbosacral spine revealed no 
abnormalities.  Contemporaneous X-ray studies of the 
lumbosacral spine revealed findings consistent with a 
possible L5 pars defect.  

On and after September 25, 2006, the veteran's lumbosacral 
sprain has been shown to be objectively manifested by no more 
than an active thoracolumbar range of motion of flexion to 45 
degrees with pain, extension to 30 degrees with pain, right 
lateral flexion to 28 degrees, left lateral flexion to 30 
degrees, and lateral rotation to 30 degrees, bilaterally; a 
positive bilateral Goldthwait's sign; and a possible L5 
incomplete pars defect.  The veteran's severe lumbar spine 
limitation of motion warrants assignment of a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code Diagnostic 
Code 5292 (2003).  Such an evaluation is the maximum 
schedular evaluation available for either lumbar spine 
limitation of motion or lumbosacral sprain under the version 
of the rating schedule in effect prior to September 23, 2003.  

The Board reiterates that the current version of 38 C.F.R. 
§ 4.71a is not for application in the instant appeal as its 
diagnostic criteria are less favorable to the veteran as they 
require more specific symptoms; are less general; and would 
result in a lower evaluation than the prior version of 38 
C.F.R. § 4.71a.  

Further, the veteran's lumbosacral spine symptomatology fell 
squarely within the relevant diagnostic criteria, the Board 
finds that referral for an evaluation on an extra-schedular 
basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2007).  

As the veteran's lumbosacral spine symptomatology fell 
squarely within the relevant diagnostic criteria, the Board 
finds that referral for an evaluation on an extra-schedular 
basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2007).  


III.  Knees

A.  Historical Review

The September 1985 naval medical evaluation board report 
indicates that the veteran was diagnosed with bilateral 
chondromalacia patellae.  The report of a March 1986 VA 
examination for compensation purposes states that the veteran 
exhibited a range of motion of the knee to 180 degrees, 
bilaterally, and no "definite" medial or lateral knee or 
anterior cruciate ligament instability.  In May 1986, the VA 
established service connection for right knee chondromalacia 
with subluxation and left knee chondromalacia with 
subluxation and assigned a 10 percent evaluations for those 
disabilities under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

B.  Increased Evaluations

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  

Under Diagnostic Code 5003, degenerative arthritis 
substantiated by x-rays will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  
The average normal range of motion of the knees is from 0 to 
140 degrees.  38 C.F.R. § 4.71 (2007).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2007).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In a July 1, 1997, precedent opinion, the General Counsel of 
VA observed that 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provides for evaluation of instability of the knee without 
reference to limitation of motion and held that a claimant 
who had both arthritis and instability of the knee may be 
rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5257.  The opinion clarified that the provisions of 
38 C.F.R. § 4.14 prohibit the "evaluation of the same 
disability under various diagnoses."  VAOPGPREC 23-97.

At the April 2003 VA examination for compensation purposes, 
the veteran complained of bilateral knee pain, weakness, 
stiffness, and occasional warmth and patellar subluxation.  
She reported that her bilateral knee symptoms were 
exacerbated by activity and prolonged sitting.  The veteran 
was observed to walk with a slightly antalgic gait.  On 
examination of the knees, the veteran exhibited an active 
range of motion of 0 to 130 with pain, bilaterally; a passive 
range of motion of 0 to 135 with pain, bilaterally; joint 
tenderness; and no instability.  Contemporaneous X-ray 
studies of the knees revealed no abnormalities.  The veteran 
was diagnosed with "subjective complaint of bilateral knee 
chondromalacia with subluxation patellae, no abnormal 
objective findings."  

At the March 2004 hearing before an Acting Veterans Law Judge 
sitting at the RO, the veteran testified that her right knee 
and left knee disabilities were manifested by severe chronic 
pain which impaired both her activities of daily living and 
her vocational pursuits.  

An August 2004 VA treatment record states that the veteran 
complained significant chronic knee pain.  A September 2004 
VA treatment record notes that the veteran complained of 
chronic bilateral knee pain and requested "knee supports."  

At the September 2006 VA examination for compensation 
purposes, the veteran complained of severe chronic bilateral 
knee pain.  She reported that she occasionally used knee 
braces.  The veteran denied experiencing either dislocation, 
subluxation, or locking of the knees.  On examination of the 
knees, the veteran exhibited a range of motion of 0 to 140 
degrees with pain at 135 degrees on the right and at 134 
degrees on the left; crepitus; joint tenderness; and no joint 
subluxation or instability. Contemporaneous X-ray studies of 
the knees revealed medial joint space narrowing.  The veteran 
was diagnosed with right knee and left knee degenerative 
joint disease.  

1.  Right Knee

The veteran's right knee disability has been shown to be 
manifested by chronic knee pain; a range of motion of the 
knee of 0 to 140 degrees with pain at 135 degrees; crepitus; 
joint tenderness; joint space narrowing; and no ligamental 
instability or recurrent subluxation.  Although the veteran's 
original evaluation was based on subluxation, the veteran has 
not been objectively found to objectively exhibit either 
recurrent right knee subluxation or lateral instability on 
repeated examination during this appeal.  Such findings do 
not support the assignment of a compensable evaluation under 
the provisions of Diagnostic Code 5257.  A 10 percent 
evaluation is currently in effect under that diagnostic code.  
In the absence of either ligamental instability or recurrent 
subluxation, the Board finds that an evaluation in excess of 
10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).  

The Board has considered whether a separate or higher 
disability rating is available under another diagnostic code 
applicable to the knee.  In this regard, the veteran's right 
knee disability has been shown to be manifested by 
significant knee pain and tenderness, and she has been given 
a diagnosis of degenerative joint disease with x-ray evidence 
of joint space narrowing.  However, in the absence of actual 
or functional right knee limitation of flexion to 45 degrees 
and/or limitation of extension of to 10 degrees, the Board 
finds that separate 10 percent evaluations are not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 or 5261.  

As noted, Diagnostic Code 5003 does contemplate a 10 percent 
rating for otherwise noncompensable limitation of motion that 
is verified by objective evidence of painful motion or 
similar findings.  Here, examination has revealed slight 
limitation of flexion due to pain, which is otherwise 
noncompensable under Diagnostic Code 6260.  Thus, the 
criteria for a 10 percent rating under Diagnostic Code 5003 
are met.

As noted, the veteran is already evaluated as 10 percent 
disabled under Diagnostic Code 5257.  As this code does not 
contemplate limitation of motion, the Board notes that a 
separate rating under Diagnostic Code 5003 is permissible, 
and, in fact, warranted.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, 4.45, and 4.59, with respect to symptoms of functional 
loss and impact on daily living.  However, in this instance, 
the separate 10 percent rating assigned under Diagnostic Code 
5003 contemplates limitation of motion accompanied by 
symptoms causing functional loss, such as painful motion.  
Therefore, the Board finds that the veteran is already 
adequately compensated for the degree of functional loss 
resulting from this disability.

Finally, the veteran's right knee disability fall squarely 
within the relevant diagnostic criteria.  Therefore, an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2007).  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

2.  Left Knee

The veteran's left knee disability has been shown to be 
manifested by chronic knee pain; a range of motion of the 
knee of 0 to 140 degrees with pain at 134 degrees; crepitus; 
joint tenderness; joint space narrowing; and no ligamental 
instability or recurrent subluxation.  As with the right 
knee, the original 10 percent rating was assigned based on 
evidence of subluxation.  However, the veteran has not been 
objectively found to objectively exhibit either recurrent 
left knee subluxation or lateral instability on repeated 
examination during this appeal.  Thus, the evidence does not 
support the assignment of a compensable evaluation under the 
provisions of Diagnostic Code 5257.  A 10 percent evaluation 
is currently in effect under that diagnostic code.  In the 
absence of either ligamental instability or recurrent 
subluxation, the Board finds that an evaluation in excess of 
10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).  

The veteran's left knee chondromalacia has been shown to be 
manifested by significant knee pain, tenderness, and joint 
space narrowing.  However, in the absence of actual or 
functional right knee limitation of flexion to 45 degrees 
and/or limitation of extension of to 10 degrees, the Board 
finds that separate 10 percent evaluations are not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 or 5261.  

As discussed in detail above, Diagnostic Code 5003 does 
contemplate a 10 percent rating for otherwise noncompensable 
limitation of motion that is verified by objective evidence 
of painful motion or similar findings.  Here, examination has 
revealed slight limitation of flexion with crepitus and 
complaints of pain.  Although the degree of limitation of 
flexion resulting from pain remains noncompensable under 
Diagnostic Code 6260, the criteria for a 10 percent rating 
under Diagnostic Code 5003 are met.  Therefore, the Board 
concludes that a separate rating of 10 percent under 
Diagnostic Code 5003 is warranted.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, 4.45, and 4.59, with respect to symptoms of functional 
loss and impact on daily living.  However, the Board finds 
that the separate 10 percent ratings now assigned under 
Diagnostic Codes 5257 and 5003 already contemplate the degree 
of functional loss resulting from this disability.

The veteran's left knee disability fall squarely within the 
relevant diagnostic criteria.  Therefore, an evaluation on an 
extra-schedular basis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2007).  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  




ORDER

A 20 percent evaluation for the veteran's lumbosacral sprain 
for the period prior to September 25, 2006, is granted 
subject to the law and regulations governing the award of 
monetary benefits.  

A 40 percent evaluation for the veteran's lumbosacral sprain 
for the period on and after September 25, 2006, is granted 
subject to the law and regulations governing the award of 
monetary benefits.  

An increased evaluation for the veteran's right knee 
chondromalacia with subluxation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2007) is denied.

A separate 10 percent evaluation for the veteran's right knee 
chondromalacia with subluxation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code, 5003 (2007) is granted 
subject to the law and regulations governing the award of 
monetary benefits.  

An increased evaluation for the veteran's left knee 
chondromalacia with subluxation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2007) is denied.

A separate 10 percent evaluation for the veteran's left knee 
chondromalacia with subluxation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code, 5003 (2007) is granted 
subject to the law and regulations governing the award of 
monetary benefits.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


